Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference numerals 48 and 50 are switched in figure 10.
As can be seen in figure 1, reference numeral 48 should be identifying a transport connector which is positioned between the top and bottom end of the ladder, and reference numeral 50 should be identifying the bottom hook near the bottom portion of the ladder. 
A replacement figure 10 should be submitted correcting this issue.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
-page 3 line 28 (the last line) refers to “wheels 48”. However it appears that throughout the rest of the specification, and based on the figures, that the wheels are actually numeral 58.
Appropriate correction is required.
As this application has potentially allowable claims (see below) examiner asks that the applicant thoroughly review the entire disclosure to make sure no other typographical errors are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5, 7 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watford (US pub 2015/0167325), as best understood in light of the above rejections.
Watford discloses:
1.    A hunting stand (figure 3) comprising:
a frame assembly (30) comprising a plurality of legs (32) and struts (36); 
a platform (40) having a first side and a second side opposite the first side, wherein a first wheel spindle is laterally extending from the first side and a second wheel spindle is laterally extending from the second side (see below);
a ladder (50);
a pair of wheels (20); wherein 
the hunting stand it is configured to be arranged in an assemble position (figure 3) and a transport position (figure 1),
	the assemble position comprising the legs and struts of the frame assembly attached together in an upright position elevating the platform in a horizontal position (figure 3) with the first wheel spindle and the second wheel spindle disposed along a horizontal axis (figure 3 and see below; note: examiner notes that “disposed along” is broader than “extending along” and that components can be in a vertical orientation but still disposed along a horizontal axis) and a top end of the ladder secured to the platform in a vertical position (figure 3);


    PNG
    media_image1.png
    668
    778
    media_image1.png
    Greyscale


2.  wherein the plurality of legs are disposed vertically and the plurality of struts are disposed horizontally connecting the plurality of legs together in the assemble position (figure 3).
5. further comprising a seat (720) secured to an upper surface of the platform (figure 3).

7.    wherein the ladder further comprises a ladder connector (522) at the top end and a transport connector (rungs that rest on 40 in transport mode) in between the top end and a bottom end.
10. wherein the platform further comprises a plurality of leg sockets (34)  sized to receive and secure top ends of the plurality of legs within in the assemble position (figures 3-4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watford as applied to claims 1 and 2 above, and further in view of Smith (US pub 2004/0195042). Watford fails to disclose wherein each of the plurality of legs comprises a foot plate attached to a bottom end by a swivel assembly and at least one handrail secured to and extending from the upper surface of the platform.
However, Smith teaches: 
3.  Wherein each of the plurality of legs (17; figure 2) comprises a foot plate (27) attached to a bottom end by a swivel assembly ([0033] & figures 2 & 4).
	11. Further comprising at least one hand rail (36) secured to and extending from the upper surface of the platform (figures 2 & 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the hunting stand of Watford with a foot plate attached to the end of the legs by a swivel assembly, and at least one handrail secured to and extending from the upper surface of the platform, as taught by Smith, in order to accommodate stable support of the stand regardless of the terrain (Smith [0033]) and to prevent the hunter from accidentally falling off the raised hunting stand during use (Smith [0036]).
Additionally, examiner notes that Watford already discloses: Claim 4 - wherein each of the plurality of legs are telescopic and adjust in length (figure 3).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watford as applied to claims 1 and 5 above, and further in view of Hale (US 4,696,374). While Watford teaches a tube (central opening of 24; figures 4A, 4B) disposed at a central portion (figures 4A, 4B), wherein the seat is secured within the seat mount tube in the assemble position (figure 3), Watford does not disclose a seat transport socket disposed near an edge, wherein the seat is secured within the seat transport socket in the transport position.
However, Hale teaches: 
6.  Wherein the platform further comprises a seat mount tube (106) disposed at a central portion (figure 1) and a seat transport socket (104) disposed near an edge (figure 1), wherein the seat is secured within the seat mount tube in the assemble position (figure 1) and the seat transport socket in the transport position (figures 1-7 & col. 3, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the hunting stand of Watford with a seat transport socket disposed near an edge, as taught by Hale, so as to provide additional security and support for holding the seat during transportation and storage.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watford as applied to claims 1 and 7 above, and further in view of Savoie et al. (US 7,320,382). While Watford discloses the ladder and the struts to be connected near a bottom portion of the frame assembly in the assemble position, Watford does not disclose at least one .
However, Savoie et al. teach a collapsible hunting stand assembly (figure 1) comprising:
Claim 9: wherein the ladder (14; stiles 134, rungs 136) further comprises at least one bottom hook (figures 8 & 10) secured to one of the struts disposed near a bottom portion of the frame assembly in the assemble position (figures 1, 8, 10).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the ladder of Watford with hooks as taught by Savoie et al. in order to provide a quick and easy connection for securing the ladder and the struts to one another during assembly and for removing them from one another during disassembly when converting to transport position. Additionally, the examiner notes that removable connections between ladders and struts are old and well-known in the art.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634